Appellant was convicted of the offense of illegally having in possession whisky and beer.
We observe not much that needs to be said.
The case being first tried in an inferior court — as was provided by law — and reaching the circuit court by appeal, it was of course too late to file, for the first time in the circuit court, a plea in abatement. Bush v. State, 27 Ala. App. 30,167 So. 335. And it was altogether proper to strike said plea on the State's motion.
The evidence appears to us ample to support the verdict of the jury. There was, hence, no error in overruling appellant's motion to set same aside; and the judgment entered thereon is affirmed.
Affirmed. *Page 68